Citation Nr: 0627603	
Decision Date: 08/31/06    Archive Date: 09/06/06

DOCKET NO.  02-00 725	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

Entitlement to a rating higher than 20 percent for a 
lumbosacral strain.



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

Michael Martin, Counsel






INTRODUCTION

The veteran had active service from October 1974 to October 
1994.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from decisions of July 2000 and later by 
the Department of Veterans Affairs (VA) Columbia, South 
Carolina, Regional Office (RO).  In the July 2000 decision, 
the RO increased the rating for the lumbosacral strain from 
10 percent to 20 percent.  


FINDINGS OF FACT

1.  The lumbosacral strain has not resulted in manifestations 
of a severe lumbosacral strain such as loss of lateral motion 
with narrowing or irregularity of the joint space, listing of 
the whole spine to the opposite side, a positive Goldthwait's 
sign, marked limitation of forward bending in a standing 
position, or some of the above with abnormal mobility on 
forced motion.  

2.  The lumbosacral strain is not productive of 
intervertebral disc syndrome.

3.  The lumbosacral strain has not resulted in more than 
moderate limitation of motion.

4.  The veteran has not had incapacitating episodes having a 
total duration of at least four weeks during the past 12 
months.

5.  The lumbosacral strain has not resulted in forward 
flexion of the thoracolumbar spine limited to 30 degrees or 
less or favorable ankylosis of the entire thoracolumbar 
spine.





CONCLUSION OF LAW

The criteria for a disability rating higher than 20 percent 
disabling for a lumbosacral strain are not met.  38 U.S.C.A. 
§§ 1155, 5103-5103A, 5107 (West 2002); 38 C.F.R. §§ 4.1-4.14, 
4.40-4.46, 4.59, 4.71a, Diagnostic Codes 5292, 5293, 5295, 
8520 (2003), effective prior to September 26, 2003; 68 Fed. 
Reg. 51,454, 51,456-57; 38 C.F.R. §§ 3.102, 3.159, 4.7, 4.10, 
4.14, 4.40, 4.45, 4.71a, Diagnostic Codes 5235-5243 (2005), 
effective from September 26, 2003.


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Initially, the Board finds that the content requirements of 
notice under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) 
have been fully satisfied.  The letters from the RO dated in 
August 2001 and July 2004 provided the appellant with an 
explanation of the type of evidence necessary to substantiate 
his claim, as well as an explanation of what evidence was to 
be provided by him and what evidence the VA would attempt to 
obtain on his behalf.  The July 2004 letter specifically told 
the appellant that he should submit any evidence in his 
possession.  

Although the letters were not provided prior to adjudication 
of the claim, the veteran was afforded an opportunity to 
present evidence, and he does not argue that the timing of 
the letter caused him any prejudice.  The Board also notes 
that because a higher rating is being denied, any question as 
to the appropriate effective date is moot, and there can be 
no failure-to-notify prejudice to the veteran with regard to 
that matter.  See Dingess v. Nicholson, 19 Vet. App. 473 
(2006).  The VA has no outstanding duty to inform the 
appellant that any additional information or evidence is 
needed.

The Board also finds that all relevant facts have been 
properly developed, and that all evidence necessary for 
equitable resolution of the issue on appeal has been 
obtained.  The record includes the veteran's current 
treatment records.  He was afforded VA examinations.  For the 
foregoing reasons, the Board concludes that all reasonable 
efforts were made by the VA to obtain evidence necessary to 
substantiate the appellant's claim.  Therefore, no further 
assistance to the appellant with the development of evidence 
is required.  

Disability evaluations are determined by the application of a 
schedule of ratings that is based on the average impairment 
of earning capacity in civil occupations.  See 38 U.S.C.A. 
§ 1155.  Separate diagnostic codes identify the various 
disabilities.

The assignment of a particular Diagnostic Code is dependent 
on the facts of a particular case.  See Butts v. Brown, 5 
Vet. App. 532, 538 (1993).  One Diagnostic Code may be more 
appropriate than another based on such factors as an 
individual's relevant medical history, the current diagnosis, 
and demonstrated symptomatology.  In reviewing the claim for 
a higher rating, the Board must consider which Diagnostic 
Code or Codes are most appropriate for application in the 
veteran's case and provide an explanation for the conclusion.  
See Tedeschi v. Brown, 7 Vet. App. 411, 414 (1995).

During the pendency of the veteran's claim and appeal, the 
rating criteria for evaluating intervertebral disc syndrome 
were amended.  See 38 C.F.R. § 4.71a, Diagnostic Code 5293 
(2003), effective September 23, 2002.  See 67 Fed. Reg. 
54,345-49 (Aug. 22, 2002).  In 2003, further amendments were 
made for evaluating disabilities of the spine.  See 68 Fed. 
Reg. 51,454-58 (Aug. 27, 2003) (codified at 38 C.F.R. § 
4.71a, Diagnostic Codes 5235 to 5243 (2004)).  An omission 
was then corrected by reinserting two missing notes.  See 69 
Fed. Reg. 32,449 (June 10, 2004).  The latter amendment and 
subsequent correction were made effective from September 26, 
2003.

Where a law or regulation (particularly those pertaining to 
the Rating Schedule) changes after a claim has been filed, 
but before the administrative and/or appeal process has been 
concluded, both the old and new versions must be considered. 
See VAOPGCPREC 7-2003 (Nov. 19, 2003); VAOPGCPREC 3-2000 
(Apr. 10, 2000). The effective date rule established by 38 
U.S.C.A. § 5110(g) (West 2002), however, prohibits the 
application of any liberalizing rule to a claim prior to the 
effective date of such law or regulation. 

Accordingly, the Board will review the disability rating 
under the old and new criteria.  Under the old regulations, 
effective prior to September 26, 2003, a low back disability 
was rated under 38 C.F.R. § 4.71a, Diagnostic Code 5295, that 
provided a 20 percent rating was warranted where there was 
muscle spasm on extreme forward bending, or unilateral loss 
of lateral spine motion in a standing position.  A 40 percent 
rating was warranted if the lumbosacral strain was severe 
with listing of the whole spine to the opposite side, a 
positive Goldthwait's sign, marked limitation of forward 
bending in a standing position, loss of lateral motion with 
osteoarthritic changes, narrowing or irregularity of joint 
space, or some of the above with abnormal mobility on forced 
motion.  Id.

Another potentially applicable provision under the old 
regulations was Diagnostic Code 5293.  38 C.F.R. § 4.71a, 
Diagnostic Code 5293.  Under Diagnostic Code 5293, a 20 
percent rating was warranted for intervertebral disc syndrome 
that was moderate in degree with recurring attacks.  A 40 
percent rating was warranted for severe intervertebral disc 
syndrome with recurring attacks and little intermittent 
relief.  Id.  A 60 percent rating was warranted for 
intervertebral disc syndrome that was pronounced, with 
persistent symptoms compatible with sciatic neuropathy with 
characteristic pain and demonstrable muscle spasm, absent 
ankle jerk, or other neurological findings appropriate to the 
site of the diseased disc, with little intermittent relief.  
Id.  

A back disorder could also be rated based on the extent to 
which the disorder limited the motion of the back.  
Diagnostic Code 5292 provided a 20 percent rating for 
moderate limitation of motion.  38 C.F.R. § 4.71a, Diagnostic 
Code 5292.  A 40 percent rating was warranted if the 
limitation of motion was severe.  Id.  

The Court has emphasized that when assigning a disability 
rating, it is necessary to consider functional loss due to 
flare-ups, fatigability, incoordination, and pain on 
movements.  See DeLuca v. Brown, 8 Vet. App. 202, 206-7 
(1995).  The rating for an orthopedic disorder should reflect 
any functional limitation that is due to pain that is 
supported by adequate pathology and evidenced by the visible 
behavior of the claimant undertaking the motion.  Weakness is 
also as important as limitation of motion, and a part that 
becomes painful on use must be regarded as seriously 
disabled.  38 C.F.R. § 4.40.  The factors of disability 
reside in reductions of their normal excursion of movements 
in different planes.  Instability of station, disturbance of 
locomotion, and interference with sitting, standing, and 
weight bearing are related considerations.  38 C.F.R. § 4.45.  
It is the intention of the rating schedule to recognize 
actually painful, unstable, or malaligned joints, due to 
healed injury, as entitled to at least the minimal 
compensable rating for the joint.  38 C.F.R. § 4.59.  Within 
this context, a finding of functional loss due to pain must 
be supported by adequate pathology and evidenced by the 
visible behavior of the claimant.  Johnston v. Brown, 10 Vet. 
App. 80, 85 (1997).

The Board notes, however, that the Court has held that 
section 4.40 does not require a separate rating for pain but 
rather provides guidance for determining ratings under other 
diagnostic codes assessing musculoskeletal function.  See 
Spurgeon v. Brown, 10 Vet. App. 194 (1997).

As was noted above, the VA issued revised regulations 
concerning the sections of the rating schedule that deal with 
intervertebral disc syndrome.  67 Fed. Reg. 54345-54349 
(August 22, 2002).   The new rating criteria, under 
Diagnostic Code 5243, provide as follows:

Evaluate intervertebral disc syndrome (preoperatively or 
postoperatively) either on the total duration of 
incapacitating episodes over the past 12 months or by 
combining under Sec.  4.25 separate evaluations of its 
chronic orthopedic and neurologic manifestations along with 
evaluations for all other disabilities, whichever method 
results in the higher evaluation.
With incapacitating episodes having a total duration of at 
least six weeks during the past 12 months..................
	60
With incapacitating episodes having a total duration of at 
least four weeks but less than six weeks during the past 12 
months.............40
With incapacitating episodes having a total duration of at 
least two weeks but less than four weeks during the past 12 
months...............................	20
With incapacitating episodes having a total duration of at 
least one week but less than two weeks during the past 12 
months.....................................................
	10

For purposes of evaluations under 5243, an incapacitating 
episode is a period of acute signs and symptoms due to 
intervertebral disc syndrome that requires bed rest 
prescribed by a physician and treatment by a physician. 
"Chronic orthopedic and neurologic manifestations" means 
orthopedic and neurologic signs and symptoms resulting from 
intervertebral disc syndrome that are present constantly, or 
nearly so.

The Board also notes that for spine disorders that are not 
rated under the code for intervertebral disc syndrome, there 
is a new General Rating Formula for Diseases and Injuries of 
the Spine.  68 Fed. Reg. 51454-51458 (August 27, 2003).  The 
General Rating Formula for Diseases and Injuries of the 
Spine (For diagnostic codes 5235 to 5243 unless 5243 is 
evaluated under the Formula for Rating Intervertebral Disc 
Syndrome Based on Incapacitating Episodes) provides as 
follows:

With or without symptoms such as pain (whether or not it 
radiates), stiffness, or aching in the area of the spine 
affected by residuals of injury or disease
Unfavorable ankylosis of the entire spine................100
Unfavorable ankylosis of the entire thoracolumbar 
spine.............50
Unfavorable ankylosis of the entire cervical spine; or, 
forward flexion of the thoracolumbar spine 30 degrees or 
less; or, favorable ankylosis of the entire thoracolumbar 
spine................40
Forward flexion of the cervical spine 15 degrees or less; 
or, favorable ankylosis of the entire cervical 
spine....................30
Forward flexion of the thoracolumbar spine greater than 30 
degrees but not greater than 60 degrees; or, forward flexion 
of the cervical spine greater than 15 degrees but not 
greater than 30 degrees; or, the combined range of motion of 
the thoracolumbar spine not greater than 120 degrees; or, 
the combined range of motion of the cervical spine not 
greater than 170 degrees; or, muscle spasm or guarding 
severe enough to result in an abnormal gait or abnormal 
spinal contour such as scoliosis, reversed lordosis, or 
abnormal kyphosis................20
Forward flexion of the thoracolumbar spine greater than 60 
degrees but not greater than 85 degrees; or, forward flexion 
of the cervical spine greater than 30 degrees but not 
greater than 40 degrees; or, combined range of motion of the 
thoracolumbar spine greater than 120 degrees but not greater 
than 235 degrees; or, combined range of motion of the 
cervical spine greater than 170 degrees but not greater than 
335 degrees; or, muscle spasm, guarding, or localized 
tenderness not resulting in abnormal gait or abnormal spinal 
contour; or, vertebral body fracture with loss of 50 percent 
or more of the height................10

Under certain circumstances, the neurological impairment of 
the lower extremities that is due to a back disorder may be 
rated separately from the back disorder itself.  Diagnostic 
Code 8520 provides that incomplete paralysis of the sciatic 
nerve warrants a 10 percent evaluation if it is mild, a 20 
percent evaluation if it is moderate, a 40 percent evaluation 
if it is moderately severe or a 60 percent evaluation if it 
is severe (with marked muscular atrophy).  An 80 percent 
evaluation is warranted for complete paralysis of the sciatic 
nerve.  With complete paralysis of the sciatic nerve, the 
foot dangles and drops, there is no active movement possible 
of muscles below the knee, and flexion of the knee is 
weakened or (very rarely) lost.  38 C.F.R. § 4.124a, 
Diagnostic Code 8520.

The basis of disability evaluations is the ability of the 
body as a whole, or of the psyche, or of a system or organ of 
the body to function under the ordinary conditions of daily 
life including employment.  Whether the upper or lower 
extremities, the back or abdominal wall, the eyes or ears, or 
the cardiovascular, digestive, or other system, or psyche are 
affected, evaluations are based upon lack of usefulness, of 
these parts or systems, especially in self-support.  This 
imposes upon the medical examiner the responsibility of 
furnishing, in addition to the etiological, anatomical, 
pathological, laboratory and prognostic data required for 
ordinary medical classification, full description of the 
effects of disability upon the person's ordinary activity.  
In this connection, it will be remembered that a person may 
be too disabled to engage in employment although he or she is 
up and about and fairly comfortable at home or upon limited 
activity.  See 38 C.F.R. § 4.10.

The Board has considered the full history of the veteran's 
low back disorder.  The veteran's service medical records 
show that he was treated for complaints of back pain.  A 
record dated in April 1986 shows that he reported having low 
back pain for two weeks, which was worsening.  On 
examination, there was pain localized in the lower lumbar 
area.  Forward bending was limited to 45 degrees, and lateral 
bending to 20 degrees.  Following examination, the assessment 
was early spondylolisthesis secondary [to] poor exercise.  

The veteran filed a claim for VA disability compensation in 
November 1994.  In a rating decision of August 1995, the RO 
granted service connection for back pain, and assigned a 10 
percent rating under Diagnostic Code 5295.  That rating was 
confirmed by the Board in a decision of April 1999.  

The veteran filed his current claim for an increased rating 
in November 1999.  As noted above, the RO increased the 
rating from 10 percent to 20 percent.  The veteran disagreed 
with that rating and perfected this appeal.  

The relevant evidence includes VA treatment records and 
examination reports.  A VA treatment record dated in 
September 1999 shows that the veteran reported having a back 
injury in 1992.  His low back pain was stable with a back 
brace and nonsteroidal anti-inflammatories.  X-rays of the LS 
spine were normal.  The impression was LBP - surgery not 
indicated.  

The report of a VA examination conducted in April 2000 shows 
that the veteran stated that he injured his low back in 
service in 1985 or so while playing basketball.  He said that 
he went on sick call and was told that he had pulled or 
twisted a muscle.  He did not know whether or not he had any 
disc problems.  He said that the problems continued to give 
him pain and had gotten worse over the years.  At work he did 
a lot of pushing and lifting and carrying, and this affected 
his back.  He wore a lift belt and that provided some help.  
He denied any back pain radiating into the leg, numbness, or 
bladder or bowel involvement.  He described his pain as being 
an 8 on a daily basis, with flare-ups of up to 9 and 10 on 
Friday after working the full week.  He said that walking and 
standing made it worse.  He reportedly did lie down 
throughout the day.  He took Tylenol.  He had not missed any 
days of work.  

On physical examination, he was not in any acute distress.  
His posture was upright and his gait was within normal 
limits.  He was able to rise on his toes, heels and tandem 
walk.  There was spasm noted over the lower back from L2 to 
L5 during the range of motion.  He had pain at 60 degrees on 
right and left straight leg raises.  Lateral bending to the 
right and left was to 20 degrees.  Rotation to the right and 
left was to 50 degrees with complaints of pain.  Extension 
was to 15 degrees with complaints of pain.  Forward flexion 
was to 60 degrees.  The veteran had difficulty straightening.  
He complained of pain during all range of motion.  The 
diagnosis was residual low back pain, chronic, with moderate 
loss of range of motion.  

The report of a joints examination conducted by the VA in 
June 2003 shows that the veteran reported having low back 
pain since 1984 when he injured his back playing sports in 
the military and was diagnosed with a back strain.  He said 
that he still had pain and occasionally had pain in the left 
hip but had not been evaluated for that.  On examination, he 
had muscle spasm and tenderness of the lumbosacral muscles.  
He had 80 degrees of flexion, 30 degrees of extension, 30 
degrees of left and right lateral flexion.  Neurologic 
examination was normal.  The pertinent diagnosis was 
arthralgia of the lumbar spine, mild loss of function due to 
pain.  An X-ray was interpreted as being normal.  

A VA treatment record dated in September 2003 shows that the 
veteran complained of having a backache.  On examination, 
there was mild tenderness of the lower back which was 
diffuse.  Straight leg raising was negative.  He was 
instructed to continue his medications.  Similarly, a VA 
treatment record dated in March 2004 shows that the veteran 
reported a complaint of having low back pain which was 
present for many years.  On examination, there was tenderness 
in the lower back.  Straight leg raising was negative.  The 
pertinent diagnosis was DJD and backache.  It was noted that 
it improved with medications.  

The report of a spine examination conducted by the VA in 
December 2005 shows that the veteran gave a history of 
injuring his low back playing basketball while on active 
duty.  He did not require surgery at that time, but he said 
that he had problems with his low back ever since.  He stated 
that he now got constant achy non-radiating pain in his low 
back that seemed to be getting progressively worse.  He was 
currently on Robaxin 750 mg which he usually took in the 
morning.  He said that the medication was effective in 
controlling the pain.  He stated that prolonged sitting, 
running or repetitive activity increased his back pain.  He 
said that he always got a lot of popping in his back.  He 
currently worked as a telephone operator and stated that he 
was required to do a lot of sitting.  This increased his back 
pain, but he tried not to miss work.  He denied flare-ups 
that he would consider to be incapacitating.  He did not use 
crutches, but did wear a back brace which he said helped 
support his low back.  He said that his back sometimes felt 
extremely weak.  

On physical examination, he ambulated with a steady gait, 
using no ambulatory aids.  He was able to rise on his heels 
and on his toes and do tandem walking with minimal 
difficulty.  Inspection of his spine revealed no postural 
abnormalities or fixed deformities.  He had symmetry in 
appearance and in spinal motion.  Forward flexion of the 
lumbar spine was from 0 to 60 degrees with moderate 
limitation due to pain; extension back was from 0 to 20 
degrees with moderate limitation due to pain; and lateral 
rotation to the right and left was from 0 to 20 degrees with 
moderate limitation due to pain.  He had increased popping 
and palpable muscle tautness over the lower lumbar region of 
his spine during range of motion testing.  He had increased 
weakness of his lumbar spine with repetitive range of motion.  
However, he had no additional loss in degrees of range of 
motion as a result of repetitions.  His neurologic 
examination was within normal and he had normal sensory 
examination and normal motor examination.  He had no atrophy, 
had normal muscle tone and strength, and deep tendon reflexes 
were within normal limits.  A CT of the lumbar spine revealed 
L3-4, L4-5 and L5-S1 levels with no evidence of disc 
herniation, spinal stenosis or significant osseous, articular 
or soft tissue abnormality detected.  The diagnosis was 
chronic lumbar strain.  

Upon review of the evidence of record, the Board finds that 
the objective and competent medical evidence of record weighs 
against a rating in excess of 20 percent for the service-
connected back disability.  The evidence shows that the back 
disorder has not resulted in loss of lateral motion with 
narrowing or irregularity of joint space, listing of the 
whole spine to the opposite side, a positive Goldthwait's 
sign, marked limitation of forward bending in a standing 
position, or some of the above with abnormal mobility on 
forced motion.  Thus, the overall findings did not 
demonstrate the presence of a severe lumbosacral strain such 
as to warrant a 40 percent evaluation under Diagnostic Code 
5295.  Accordingly, the Board concludes that the criteria for 
a disability rating higher than 20 percent for a low back 
disorder under Diagnostic Code 5295 were not met.  The Board 
further finds that the 20 percent rating adequately reflects 
that impairment attributable to functional impairment from 
pain, weakness, and fatigability pursuant to 38 C.F.R. 
§ 4.40.  Characteristic pain on motion, of course, is 
contemplated under Diagnostic Code 5295 even at the 10 
percent level (that required evidence of characteristic pain 
on motion).  

The Board also finds that a rating higher than 20 percent 
cannot not be assigned under any alternative Diagnostic Code.  
The disorder was not productive of more than moderate 
limitation of motion of the spine under Diagnostic Code 5292.  
The examination reports and the treatment records generally 
reflect slight or moderate limitation of motion.  There is no 
evidence of severe limitation of motion so as to warrant a 40 
percent rating under Diagnostic Code 5292.  With regard to 
establishing loss of function due to pain, it is necessary 
that complaints be supported by adequate pathology and be 
evidenced by the visible behavior of the claimant.  38 C.F.R. 
§ 4.40.  The Board finds that the effects of pain due to the 
veteran's service-connected lumbar disorder are contemplated 
in the 20 percent rating currently assigned.  There is no 
indication that pain, due to disability of the lumbar spine, 
causes functional loss greater than that contemplated by the 
20 percent evaluation assigned by the RO.  See 38 C.F.R. 
§ 4.40; DeLuca v. Brown, supra.

Similarly, the Board finds that the disorder is not 
productive of intervertebral disc syndrome.  Although the 
veteran complained of pain in his back, there is no evidence 
of chronic neurological involvement of such severity that a 
higher evaluation would be warranted under the provisions of 
Diagnostic Code 5293 which rates intervertebral disc 
syndrome.  The VA examinations during the period of time 
relevant to this appeal demonstrated that the veteran had no 
significant neurological impairment.  

The Board also notes that in some cases it is permissible to 
rate a back disorder under one or more separate diagnostic 
codes that together provide for the manifestations of the 
disability, including pain, loss of motion, and neurological 
findings, although such a rating or ratings would be instead 
of, rather than in addition to, a disability rating under 
Diagnostic Code 5293.  Therefore, the Board has considered 
whether there is any other schedular basis for assigning a 
higher evaluation.

For rating the neurological manifestations of the back 
disability, Diagnostic Code 8520 (sciatic nerve dysfunction) 
is for consideration.  Sciatic neuropathy is specifically 
identified as a factor for consideration in the evaluation of 
a disability under Diagnostic Code 5293.  Therefore, it would 
be appropriate to evaluate the neurological manifestations of 
the veteran's back disability under this rating code as an 
alternative to Diagnostic Codes 5293.  The Board notes that 
under Diagnostic Code 8520 incomplete paralysis of the 
sciatic nerve warrants a 10 percent evaluation if it is mild, 
a 20 percent evaluation if it is moderate, a 40 percent 
evaluation if it is moderately severe or a 60 percent 
evaluation if it is severe (with marked muscular atrophy).  
An 80 percent evaluation is warranted for complete paralysis 
of the sciatic nerve.  With complete paralysis of the sciatic 
nerve, the foot dangles and drops, there is no active 
movement possible of muscles below the knee, and flexion of 
the knee is weakened or (very rarely) lost.  38 C.F.R. § 
4.124a, Diagnostic Code 8520 (2005).

The veteran's service-connected back disorder does not cause 
incomplete paralysis of the sciatic nerves.  Neurological 
functions on examinations were generally normal.  Thus, a 
separate rating for radiculopathy of either lower extremity 
is not warranted.

The disorder also has not resulted in incapacitating episodes 
having a total duration of at least four weeks but less than 
six weeks during the past 12 months so as to warrant a 40 
percent rating under the revised rating code for 
intervertebral disc syndrome.  As noted above, an 
incapacitating episode is one where a physician has 
prescribed bedrest.  However, the veteran's medical treatment 
records are negative for such instructions, and the VA 
examination reports do not contain any indication that any 
physician had prescribed bedrest.  In fact, the most recent 
examination report reflects that the veteran denied such 
episodes.   

The Board also finds that the veteran's service-connected 
back disorder has not resulted in forward flexion of the 
thoracolumbar spine limited to 30 degrees or less; or, 
favorable ankylosis of the entire thoracolumbar spine so as 
to warrant a 40 percent rating under the new general back 
rating criteria.  In this regard, none of the medical 
evidence indicates that the veteran has ankylosis or 
limitation of flexion to such a severe degree.  He has 
generally been found to have 60 degrees of forward flexion.  

Accordingly, the Board concludes that objective medical 
evidence of record weighs against a disability rating higher 
than 20 percent for the veteran's service-connected 
lumbosacral sprain.  The preponderance of the evidence is 
clearly against the claim.  

The rating schedule is primarily a guide in the evaluation of 
disability resulting from all types of diseases and injuries 
encountered as a result of or incident to military service.  
The percentage ratings represent as far as can practicably be 
determined the average impairment in earning capacity 
resulting from such diseases and injuries and their residual 
conditions in civil occupations.  Generally, the degrees of 
disability specified are considered adequate to compensate 
for considerable loss of working time from exacerbations or 
illnesses proportionate to the severity of the disability.  
38 C.F.R. § 4.1.  

The Board notes that in exceptional cases where evaluations 
provided by the rating schedule are found to be inadequate, 
an extraschedular evaluation may be assigned which is 
commensurate with the veteran's average earning capacity 
impairment due to the service-connected disorder.  38 C.F.R. 
§ 3.321(b).  However, the Board believes that the regular 
schedular standards applied in the current case adequately 
describe and provide for the veteran's symptoms and 
disability level.  The record does not reflect a disability 
picture that is so exceptional or unusual that the normal 
provisions of the rating schedule would not adequately 
compensate the veteran for his service-connected back 
disability.  The Board notes that the disability has not 
required frequent hospitalizations.  In fact, there is no 
indication in the evidence that he has ever been 
hospitalized.  With respect to whether there is evidence of 
marked interference with employment, the Boards notes that 
the veteran has indicated that his service-connected back 
disorder has caused him to have pain at work.  However, he 
has not provided any documentary evidence to show loss of 
time at work.  The veteran's current rating of 20 percent 
already contemplates a significant degree of industrial 
impairment.  Therefore, the Board does not find that the 
veteran's case is outside the norm so as to warrant 
consideration of the assignment of an extraschedular rating.  
Therefore, referral of this matter for consideration under 
the provisions of 38 C.F.R. § 3.321 is not warranted.  See 
Shipwash v. Brown, 8 Vet. App. 218, 227 (1995), and Floyd v. 
Brown, 9 Vet. App. 94-96 (1996).


ORDER

A rating higher than 20 percent for a lumbosacral strain is 
denied.



____________________________________________
J. E. DAY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


